Citation Nr: 1528312	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12 35-349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for degenerative disc disease of the lumbar spine prior to May 27, 2010, and in excess of 60 percent since then. 

2.  Entitlement to an effective date prior to May 17, 2010, for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the Veteran's evaluation for service-connected degenerative disc disease of the lumbar spine from 20 percent to 50 percent.  A timely appeal was noted with respect to the assigned rating.  In April 2010, the Board remanded this matter for further development.  Following such development, the RO in a May 2011 decision granted a 60 percent rating for the lumbar spine disorder granted service connection for neurological manifestations of peripheral neuropathy of the bilateral lower extremities, assigning separate 10 percent initial ratings.  In a September 2011 rating, the RO confirmed and continued this rating.  The Veteran is not shown to have withdrawn his appeal of this matter and it remains in appellate status.  

This matter also comes before the Board from the September 2011 RO rating which granted TDIU and assigned an effective date of May 17, 2010.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development of the lumbar spine claim is necessary.  The Board remanded this matter for additional development in April 2010, with a VA examination conducted the following month to address this disorder, including neurological and genitourinary-fecal manifestations.  Thereafter the RO readjudicated this claim in May 2011, with an increased rating granted to 60 percent for the lumbar spine disorder.  The RO is noted to have acknowledged that this was an appeal issue and that this grant was not a full grant of the appeal.  The RO adjudicated it again in August 2011, with no change in the evaluation.  This is the most recent adjudication of this matter by the RO.  The record contains no communication from the Veteran or his representative that would suggest that he was satisfied with the 60 percent rating and wished to withdraw his claim.  Thus this matter remains in appellate status.  

Because the most recent VA examination is the May 2010 VA examination which is now five years old, and the most recent VA treatment records pertaining to this matter were received in November 2011, the Board finds that remand is necessary to afford current examination of his back disorder and to obtain any pertinent VA records generated since November 2011.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In regards to the effective date issue, the Veteran contends that the effective date for his TDIU should be retroactive to November 14, 2005, the date he first filed a claim for TDIU which was denied in an unappealed rating decision.  A subsequent claim for TDIU was denied in another unappealed rating decision dated in March 2009.  It was finally granted in a December 2011 rating which assigned the effective date of May 17, 2010, the date he again filed a claim for TDIU.  

The issue of an increased rating for a lumbar spine disability has been open and pending from an October 2005 rating decision that was appealed to the Board.  After the Board remanded this matter in April 2010 it appears that further adjudicative action ceased after the most recent RO adjudication in September 2011, although the adjudication did not result in a full grant and the Veteran did not withdraw the appeal.  The Board finds that the outcome of the effective date for the TDIU could be affected by the final outcome of the lumbar spine claim, which has been an active appeal dating back to the July 25, 2005 claim adjudicated by the RO in October 2005.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, it must defer adjudication of the effective date matter until the adjudication of the lumbar spine claim is completed.  

Finally the Board notes that translations of documents in Spanish is necessary to include those tabbed with post it notes marked "translation" which appeared to have been referred for translation in August 2011, without further translation undertaken.  See Volume 3 of paper claims folder.  Additionally the Veteran submitted a document mostly in Spanish which appears to address child support issues in November 2014 that also should be translated.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA clinical records since November 2011 should be associated with the claims file.   

2.  The Veteran should be afforded the opportunity to identify any non-VA providers of treatment for lumbar spine disability.   

3.  Schedule the Veteran for appropriate VA examinations to identify and describe all manifestations of lumbar spine disability.  

The entire claims file must be made available to the examiner(s).  All indicated tests and studies should be accomplished.  All results should be made available to the requesting examiner prior to the completion of his or her report.  All clinical findings should be reported.  

The examiner(s) must discuss the rationale behind any opinion expressed, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  

The examiner should describe the Veteran's neurological symptoms.  The examiner should describe the severity of the neurological symptoms.  For each described neurologic symptom or abnormality, the examiner should state whether that symptom or abnormality is or is not associated with the Veteran's lumbosacral spine disability.  For each neurological symptom or finding which, in the examiner's opinion, is not associated with the service-connected lumbar disability, the examiner should identify the disorder to which that symptoms or finding may be attributed. 

The examiner should describe separately the frequency of bladder incontinence and fecal incontinence.  The examiner should state whether the use of absorbent materials is required for bladder incontinence and/or for fecal incontinence and, if so, how often the materials must be changed.  The examiner should also describe separately the severity of urinary frequency/incontinence during the daytime and frequency/incontinence during the night.  The examiner should provide an opinion as to whether bladder incontinence and/or fecal incontinence is/are associated with the Veteran's lumbar spine disability. 

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excessive fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limitation of motion or increased pain.  If the examiner is unable to conduct range of motion testing, the examiner should indicate whether there is ankylosis of the thoracolumbar spine, and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  

The examiner should state whether the Veteran has incapacitating episodes (i.e., a period of acute signs and symptoms that require
 bed rest prescribed by a clinical provider and treatment by a clinical provider).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.  

5.  The RO should review the record and take appropriate action to have all of the pertinent evidence in the claims file (to particularly include the documents tabbed "Translate" in the claims file) that is written in Spanish translated to English.  See Volume 3 of paper claims folder and statement submitted by the Veteran in the VBMS folder dated in November 2014.  The translated documents should be associated with the claims file.

6.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Following the completion of adjudication of both the increased rating issue of the lumbar spine and the effective date issue, the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

